IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47762

STATE OF IDAHO,                                 )
                                                )    Filed: June 9, 2021
       Plaintiff-Respondent,                    )
                                                )    Melanie Gagnepain, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
MONTEY CURTIS MOON,                             )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jeffery D. Nye, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Montey Curtis Moon appeals from his judgment of conviction for possession of a
controlled substance, Idaho Code 37-2732(c)(1). On appeal, he challenges the district court’s
denial of his motion to suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Officer Miller initiated a traffic stop at nighttime after observing a vehicle being driven
without a rear license plate. He made contact with the driver and her two passengers and asked
the driver for her license, proof of insurance, and registration. The driver was unable to provide
any of the requested documents and gave Officer Miller a fictitious name.
       Officer Miller observed the passengers were not wearing their seatbelts, and he asked
them to identify themselves. The front seat passenger provided her name, but the back seat

                                                1
passenger, later identified as Moon, identified himself falsely as Tyrone Eagle. Officer Miller
ran record checks on all the occupants but was unable to identify either the driver or Moon based
on their fictitious names. While running a records check, Officer Pokorny observed Moon
making furtive movements in the back seat and alerted Officer Miller.
        Officer Miller asked the driver to exit the car and told her that her identity did not match
the name she provided. The driver admitted to providing false information because she did not
have a valid driver’s license; she then provided her actual name and an identification card; and
she claimed to not know Moon, who she stated was dating her female passenger. Officer Miller
asked the female passenger to exit the vehicle, and she likewise claimed she did not know Moon,
but rather, she stated he was the driver’s friend.
        Officer Miller also informed Moon he could not identify him from the information he
provided. Moon, however, continued to insist his name was Tyrone Eagle and provided a social
security number. After Officer Miller and dispatch were still unable to identify Moon, Officer
Miller asked Moon to exit the vehicle, handcuffed him, and told him he would be detained until
his identity could be confirmed. While putting handcuffs on Moon, Officer Miller smelled
marijuana on Moon’s person and conducted a pat-down search of Moon, but did not find
anything.
        At that time, however, Officer Miller observed a cut and burnt straw in plain view in the
back seat where Moon had been sitting and recognized the straw as drug paraphernalia.
Thereafter, Officer Miller conducted a search of the vehicle and discovered additional
paraphernalia including a broken, glass pipe; a plastic bottle fashioned as a bong; and a syringe.
While Officer Miller was testing the paraphernalia for the presence of drugs, Officer Pokorny
identified Moon by using the birthdate he provided and reviewing the photos associated with that
date in a database until Officer Pokorny found a match.
        As a result of this encounter, the State charged Moon with possession of
methamphetamine and destruction of evidence and alleged he is a persistent violator. Moon
moved to suppress the evidence found during the stop. At the suppression hearing, both Officer
Miller and Officer Pokorny testified. Thereafter, the district court issued a written decision
denying Moon’s motion. The court ruled, among other things, that Officer Miller had reasonable
suspicion to stop the vehicle and that, under the totality of circumstances, his frisk of Moon was
justified.

                                                     2
       After the district court denied Moon’s suppression motion, he entered into a conditional
guilty plea for possession of a controlled substance and reserved his right to appeal the denial of
his motion.   In exchange, the State dismissed the destruction of evidence charge and the
persistent violator enhancement. The district court imposed a seven-year sentence, with three
years determinate, and retained jurisdiction.
       Moon timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Mindful that Officer Miller frisked Moon while still investigating his identity related to
his seatbelt violation, Moon argues on appeal that Officer Miller’s frisk unlawfully extended the
stop’s duration. A warrantless search is presumptively unreasonable unless it falls within certain
special and well-delineated exceptions to the warrant requirement. Coolidge v. New Hampshire,
403 U.S. 443, 454-55 (1971); State v. Ferreira, 133 Idaho 474, 479, 988 P.2d 700, 705 (Ct. App.
1999). In Terry v. Ohio, 392 U.S. 1 (1968), the United States Supreme Court created a stop-and-
frisk exception to the Fourth Amendment warrant requirement. The stop and the frisk constitute
two independent actions, each requiring a distinct and separate justification. State v. Babb, 133
Idaho 890, 892, 994 P.2d 633, 635 (Ct. App. 2000); State v. Fleenor, 133 Idaho 552, 556, 989
P.2d 784, 788 (Ct. App. 1999).
       The stop is justified if there is a reasonable and articulable suspicion that the individual
has committed or is about to commit a crime. Florida v. Royer, 460 U.S. 491, 498 (1983); Terry,
392 U.S. at 30; State v. DuValt, 131 Idaho 550, 553, 961 P.2d 641, 644 (1998); Ferreira, 133

                                                 3
Idaho at 479, 988 P.2d at 705. However, merely because there are reasonable grounds to justify
a lawful investigatory stop, such grounds do not automatically justify a frisk for weapons. Babb,
133 Idaho at 892, 994 P.2d at 635. An officer may frisk an individual if the officer can point to
specific and articulable facts that would lead a reasonably prudent person to believe that the
individual with whom the officer is dealing may be armed and presently dangerous and nothing
in the initial stages of the encounter serves to dispel this belief. Terry, 392 U.S. at 27; Babb, 133
Idaho at 892, 994 P.2d at 635; Fleenor, 133 Idaho at 555, 989 P.2d at 787. In our analysis of a
frisk, we look to the facts known to the officer on the scene and the inferences of risk of danger
reasonably drawn from the totality of those specific circumstances. Babb, 133 Idaho at 892, 994
P.2d at 635; Fleenor, 133 Idaho at 555, 989 P.2d at 787.
       Several factors influence whether a reasonable person in the officer’s position would
conclude a particular person was armed and dangerous. State v. Bishop, 146 Idaho 804, 818-19,
203 P.3d 1203, 1217-18 (2009). These factors include whether there were any bulges in the
suspect’s clothing resembling a weapon; whether the encounter took place late at night or in a
high-crime area; and whether the individual made threatening or furtive movements indicating he
possessed a weapon, appeared nervous or agitated, appeared to be under the influence of alcohol
or illegal drugs, was unwilling to cooperate, or had a reputation for being dangerous. Id. at 819,
203 P.3d at 1218. Whether any of these considerations, individually or collectively, are enough
to justify a frisk depends on an analysis of the totality of the circumstances. Id.
       Moon does not dispute Officer Miller had reasonable suspicion to stop the vehicle in
which Moon was a passenger. Rather, he argues that “under the totality of circumstances, a
reasonably prudent person in Officer Miller’s position would not have been justified in
concluding [Moon] presented a risk of danger.” In particular, Moon relies on the district court’s
finding that “Officer Miller testified he was not fearful for his safety before he asked Moon to
exit the car and conducted a pat down search.” As a result, Moon contends the unwarranted
frisk, which lasted approximately three minutes, unlawfully delayed the stop, and the district
court erred by concluding otherwise.
       Whether an officer unlawfully delayed a stop turns on whether the scope of the
investigative detention was tailored to the underlying justification for the detention. State v. Roe,
140 Idaho 176, 181, 90 P.3d 926, 931 (Ct. App. 2004). A detention must be temporary and last
no longer than necessary to effectuate the purpose of the stop. Id. In the context of traffic stops,

                                                  4
authority for the seizure ends when the tasks related to the stop are, or reasonably should have
been, completed. Illinois v. Caballes, 543 U.S. 405, 407 (2005). Such tasks include ordinary
inquiries incident to the traffic stop such as checking the driver’s license, determining whether
there are outstanding warrants against the driver, and inspecting the automobile’s registration
and proof of insurance. Rodriguez v. United States, 575 U.S. 348, 355 (2015). An officer may
also require the occupants to exit the vehicle during a traffic stop. Maryland v. Wilson, 519 U.S.
408, 412 (1997). Further, this Court has held that when making a stop, an officer is allowed to
identify with certainty the person with whom he is dealing. State v. Godwin, 121 Idaho 517,
519-20, 826 P.2d 478, 480-81 (Ct. App. 1991), aff’d, 121 Idaho 491, 826 P.2d 452 (1992); see
also State v. Reed, 129 Idaho 503, 506, 927 P.2d 893, 896 (Ct. App. 1996) (holding officer
entitled to ascertain driver’s identity after reason for stop dissipated). “This is necessary to
protect himself and other officers from danger, to accurately prepare any required reports
concerning his contact with the motorist, and to allow the officer to adequately respond to
allegations of illegal conduct or improper behavior.” Godwin, 121 Idaho at 519, 826 P.2d at 480.
       Even assuming Officer Miller’s frisk in this case was not justified, 1 that frisk did not
unlawfully delay the stop as Moon contends. The frisk occurred while Officer Miller and Officer
Pokorny were attempting to determine Moon’s true identity. The officers were allowed to
identify Moon with certainty incident to the traffic stop, particularly because they were
investigating his seatbelt violation. See Godwin, 121 Idaho at 495, 826 P.2d at 456 (referring to
Court of Appeals’ underlying decision). Because the frisk occurred while the officers were
diligently pursuing a purpose of the stop to which reasonable suspicion related, the frisk did not
unlawfully delay the stop. See State v. Linze, 161 Idaho 605, 609, 389 P.3d 150, 154 (2016)
(ruling traffic stop remains reasonable seizure while officer diligently pursues purpose of stop to
which reasonable suspicion relates); State v. Renteria, 163 Idaho 545, 549, 415 P.3d 954, 958
(Ct. App. 2018) (ruling questions about drugs and weapons in vehicle did not prolong stop
because defendant was still searching for proof of insurance when officer posed questions).

1
       Determining whether Officer Miller’s frisk was lawful is unnecessary to the resolution of
Moon’s appeal. For this reason, we do not address the lawfulness of the frisk. We do note,
however, that the traffic stop occurred at night; both the driver and passenger denied knowing
Moon; Moon refused to cooperate by repeatedly giving a fictitious name; and Officer Pokorny
observed Moon making furtive movements in the back seat. These facts very well may have
provided an objectively reasonable basis to frisk Moon, despite Officer Miller’s subjective
testimony that he was not fearful for his safety.
                                                5
Rather, the traffic stop was extended due to Moon’s refusal to identify himself, not because
Officer Miller frisked him. See DuValt, 131 Idaho at 554, 961 P.2d at 645 (ruling officer did not
unlawfully extend stop but rather “any extra length of time was due to [defendant’s] own
actions”). Moon has, therefore, failed to show the district court erred in denying his motion to
suppress.
                                              IV.
                                        CONCLUSION
       The district court properly denied the motion to suppress. Therefore, we affirm Moon’s
judgment of conviction for possession of a controlled substance.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                               6